                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LLOYD BUFFKIN, et al.,                      )
                                            )
                      Plaintiffs,           )
                                            )
              v.                            )       1:18CV502
                                            )
ERIK HOOKS, et al.,                         )
                                            )
                      Defendants.           )


           RECOMMENDATION OF THE UNITED STATES MAGISTRATE

       Plaintiffs Lloyd Buffkin, Kim Caldwell, and Robert Parham (hereinafter “Plaintiffs”)

initiated this class action against the North Carolina Department of Public Safety (“NCDPS”)

and their named officials, challenging the department’s policies for the screening, monitoring,

and treating of persons with the Hepatitis C virus (“HCV”), in state prisons. (See Compl.,

Docket Entry 1; Suppl. Compl., Docket Entry 79.) Pending before the Court is a motion by

Isrrael Lenin Suarez (“Suarez” or “Movant”) to intervene as a plaintiff. (Docket Entry 91.)

Plaintiffs filed a response in opposition to Suarez’s motion. (Docket Entry 96.) For the

following reasons, the Court will recommend that Suarez’s motion to intervene be denied.

I. Background

       According to the Complaint, Plaintiffs are state prisoners who receive medical care

from the NCDPS. (Compl. ¶¶ 1, 13-15, Docket Entry 1.)1 Plaintiffs have been diagnosed

with and requested treatment for HCV, “a highly communicable disease that scars the liver


       1
         A detailed factual background is set forth in the undersigned’s previous Recommendation,
(see Docket Entry 38 at 1-7).




      Case 1:18-cv-00502-WO-JLW Document 100 Filed 06/10/20 Page 1 of 6
and presents” other health risks. (Id. ¶ 1.) At the time of the filing of the Complaint, Plaintiffs

were not receiving HCV treatment. (Id. ¶ 3.) The individual Defendants are all employed by

the North Carolina state prison system. (Id. ¶¶ 17-20.)

       Plaintiffs bring claims under 42 U.S.C. § 1983, alleging: (1) that Defendants’ policy of

screening only those prisoners with certain risk factors, rather than screening all prisoners

under an opt-out system, is deliberately indifferent to the risk that prisoners with HCV will

evade detection and will not receive the necessary treatment, (id. ¶¶ 36, 80-82), and (2) that

Defendants’ policy of providing direct-acting antiviral drug (“DAA”) treatment only to certain

prisoners based on FibroSure test scores and contraindications is deliberately indifferent to

the risk that individuals who do not meet the policy criteria may still suffer serious health

consequences from HCV. (See id. ¶¶ 95-98, 108.) Plaintiffs further allege that Defendants

violated the Americans with Disabilities Act by discriminatorily withholding medical treatment

from Plaintiffs while providing treatment to prisoners with other health issues. (Id. ¶¶ 112-

17.)

       Plaintiffs moved to certify the class and also moved for a preliminary injunction.

(Docket Entries 3, 26.) The undersigned recommended that Plaintiffs’ motion to certify class

be granted, and that “the class be defined as ‘all current and future prisoners in DPS custody

who have or will have chronic [HCV] and have not been treated with [DAAs].’ ” (Docket

Entry 38 at 32.) The undersigned further recommended that a preliminary injunction be

issued. (See id. at 33.) By order dated March 20, 2019, the Court adopted the recommendation

in part, (1) allowing certification of the class; (2) ordering Defendants to provide DAA

treatment to the named Plaintiffs; (3) enjoining in its entirety NCDPS Policy #CP-7; and (4)


                                                2



       Case 1:18-cv-00502-WO-JLW Document 100 Filed 06/10/20 Page 2 of 6
denying Plaintiffs’ request for the institution of universal opt-out screening. (See Docket Entry

55.) Shortly thereafter, discovery commenced in this action. (Docket Entry 61.) Nearly a

year later, Suarez filed the instant motion to intervene. (Docket Entry 91.) Plaintiffs have

filed a response. (Docket Entry 96.)

       In his motion, Suarez states that he is incarcerated at Albemarle Correctional

Institution. (Docket Entry 91 at 2.) Suarez has been diagnosed with HCV and has been

denied treatment by medical staff. (Id.) Suarez has petitioned the Court to intervene in this

matter pursuant to Federal Rule of Civil Procedure 24. (Id. at 1.)

II. Analysis

       Rule 24(a) of the Federal Rules of Civil Procedure requires the Court to permit a person

to intervene who

           (1) is given an unconditional right to intervene by a federal statute;
               or

           (2) claims an interest relating to the property or transaction that is
               the subject of the action, and is so situated that disposing of the
               action may as a practical matter impair or impede the movant’s
               ability to protect its interest, unless existing parties adequately
               represent that interest.

Fed. R. Civ. P. 24(a). Under this rule, the would-be intervenor must file a “timely motion” to

intervene (id.), and the motion “must be served on the parties,” setting forth “the grounds for

intervention and be accompanied by a pleading that sets out the claim or defense for which

intervention is sought.” Fed. R. Civ. P. 24(c). “[T]o intervene as a matter of right under Rule

24(a), a movant generally must satisfy four criteria: (1) timeliness, (2) an interest in the

litigation, (3) a risk that the interest will be impaired absent intervention, and (4) inadequate

representation of the interest by the existing parties.” Scott v. Bond, 734 F. App’x 188, 191 (4th

                                                3



      Case 1:18-cv-00502-WO-JLW Document 100 Filed 06/10/20 Page 3 of 6
Cir. 2018) (citation omitted). When assessing the timeliness of a motion to intervene, the

Court assesses three factors: “first, how far the underlying suit has progressed; second, the

prejudice any resulting delay might cause the other parties; and third, why the movant was

tardy in filing [his] motion.” Alt v. U.S. E.P.A., 758 F.3d 588, 591 (4th Cir. 2014).

       In the instant matter, Suarez’s motion to intervene is untimely, given the advanced

stage of litigation here. At the time of Suarez’s filing, fact discovery had concluded, and the

current parties had been in formal mediation for two months. Furthermore, it appears that

Suarez seeks to add several other claims to the litigation. (See Docket Entry 91 at 9.) If

intervention was permitted there will be significant delays in the litigation due to the inevitable

extension of numerous court deadlines, some of which have already passed. This delay will

certainly be prejudicial to the current parties. Moreover, it is unclear why Suarez waited until

this point in litigation to file a motion to intervene in this matter. The undersigned does note

that the attachments to Suarez’s motion reflect that he was attempting to exhaust his

administrative grievances through December 31, 2019, and attempted to file his motion (albeit

in the incorrect district) less than a month later, on January 21, 2020. (See Docket Entry 91.)

Even if that factor weighs in his favor, considering the progress of the instant matter, and the

significant prejudice to the other parties, Suarez’s motion should be deemed untimely and thus

denied. Bond, 734 F. App’x at 191 (“Timeliness is a central consideration when deciding a

motion to intervene, and a movant’s failure to seek intervention in a timely manner is sufficient

to justify denial of such motion.”).

       Beyond the untimeliness of his motion, the additional criteria set forth in Bond does

not advance Suarez’s argument for intervention. Suarez does have an interest in the current


                                                4



      Case 1:18-cv-00502-WO-JLW Document 100 Filed 06/10/20 Page 4 of 6
litigation; however, there is minimal risk that such interest will be impaired absent intervention.

As previously stated, the named Plaintiffs have successfully certified a class that is defined as

“all current and future prisoners in [NC]DPS custody who have or will have chronic [HCV]

and have not been treated with [DAAs].” (Docket Entry 55 at 35.) Suarez is situated squarely

within the certified class; that is, he is incarcerated in a NCDPS facility and has not received

treatment for his chronic HCV. (See Docket Entry 91 at 1.) Thus, there is little to no risk that

his interests related to the prison’s treatment of HCV will be impaired absent intervention.

       Lastly, the Court notes that the named Plaintiffs (Lloyd Buffkin and Robert Parham)

in the case remain adequate class representatives and Suarez has not suggested otherwise. In

their responsive brief, Plaintiffs indicate that both class representatives have received a round

of treatments with DAAs, however “recent blood tests have revealed that Plaintiff Buffkin

still has chronic [HCV] for which he continues to seek treatment.” (Docket Entry 96 at 7.)

Thus, there is no indication here that named Plaintiffs are no longer adequate class

representatives. In sum, Suarez has failed to demonstrate that he should, as a matter of right,

be able to intervene as a plaintiff in this matter pursuant to Rule 24(a).

       Similarly, Suarez fails to demonstrate that permissive intervention should be allowed.

Under Rule 24(b) of the Federal Rules of Civil Procedure, a court may permit intervention,

upon a timely motion, of any party who “has a claim or defense that shares with the main

action a common question of law or fact.” Fed. R. Civ. P. 24(b). The decision to grant or

deny a motion for permissive intervention “lies within the sound discretion of the trial court”

although “some standards have been developed to guide the courts in making intervention

determinations.” Hill v. W. Elec. Co. Inc., 672 F.2d 381, 386 (4th Cir. 1982). In determining


                                                5



      Case 1:18-cv-00502-WO-JLW Document 100 Filed 06/10/20 Page 5 of 6
whether to grant a motion to intervene under Rule 24(b), “the court must consider whether

the intervention will unduly delay or prejudice the adjudication of the original parties’ rights.”

Fed. R. Civ. P. 24(b)(3).

       As previously discussed, allowing Suarez to intervene at this time would both unduly

delay this action and prejudice the existing parties, particularly given their mediation efforts

and continued independent negotiations. Additionally, the Court notes that the deadline for

summary judgment motions is only several weeks away, and trial is set to begin in October

2020. Simply put, the Court “[i]s reasonably reluctant to arrest the momentum of the lawsuit

so near to its final resolution.” Alt, 758 F.3d at 591. As such, Suarez should not be permitted

to intervene under Rule 24(b).2

III. Conclusion

       For the reasons stated herein, IT IS HEREBY RECOMMENDED that Isrrael

Suarez’s Motion to Intervene (Docket Entry 91) be DENIED.



                                                      ___________________________
                                                                Joe L. Webster
                                                        United States Magistrate Judge
June 10, 2020
Durham, North Carolina




       2
           The Court notes that Plaintiffs have suggested that Suarez can properly participate in the
litigation as a class member if he so desires. (See Docket Entry 96 at 8.)


                                                 6



      Case 1:18-cv-00502-WO-JLW Document 100 Filed 06/10/20 Page 6 of 6
